          Case 4:18-cv-01885-HSG Document 770 Filed 09/04/19 Page 1 of 2



 1   Michael J. Bettinger (SBN 122196)
     mbettinger@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, California 94104
     Telephone: (415) 772-1200
 4   Facsimile: (415) 772-7400

 5   Richard A. Cederoth, (pro hac vice pending)
     rcederoth@sidley.com
 6   SIDLEY AUSTIN LLP
     One South Dearborn Street
 7   Chicago, Illinois 60603
     Telephone: (312) 853-7000
 8   Facsimile: (312) 853-7036

 9
     Attorneys for Microsoft Corp. and
10   Microsoft Mobile Inc.

11
                              IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                            OAKLAND DIVISION
14

15                                                          Case No. 4:18-cv-1885-HSG-EDL
                                                            (and related cases)
16
      In Re Koninklijke Philips Patent Litigation
17
                                                            NOTICE OF APPEARANCE
18

19

20          TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
21   RECORD:
22          PLEASE TAKE NOTICE that Michael J. Bettinger of the law firm Sidley Austin LLP shall
23   appear as counsel for Microsoft Corporation and Microsoft Mobile Inc. Please serve said counsel
24   with all pleadings and notices in this action at the following address:
25

26

27

28


                              NOTICE OF APPEARANCE - CASE NO. 18-CV-1885-HSG
          Case 4:18-cv-01885-HSG Document 770 Filed 09/04/19 Page 2 of 2



 1   Michael J. Bettinger
     SIDLEY AUSTIN LLP
 2   555 California Street, Suite 2000
     San Francisco, California 94104
 3   Telephone: (415) 772-1200
     Facsimile: (415) 772-7400
 4   Email: mbettinger@sidley.com
 5

 6
     DATED: September 4, 2019
 7                                                SIDLEY AUSTIN LLP
 8

 9                                                By:      /s/Michael J. Bettinger
                                                        Michael J. Bettinger
10
                                                        Attorneys for Microsoft Corp. and
11                                                      Microsoft Mobile Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
                             NOTICE OF APPEARANCE - CASE NO. 18-CV-1885-HSG
